DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Response to Amendment
	The amendment filed 08/19/2022 has been entered.  Claims 2-20 remain pending.  Claims 7-20 were previously withdrawn.  Claims 21-25 have been added.  Claim 2 has been amended.
 
Information Disclosure Statement
The information disclosure statement filed 08/19/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The foreign patent document WO 2021/120451 is not legible.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 4 is objected to because of the following informalities:  the “%” should be replace with “weight%” to be consistent with claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huo (US 6,361,561 B1).
	Regarding claims 21-24, Huo discloses polysiloxanes suitable for the preparation of intraocular lenses.  The polysiloxanes are end blocked with vinyldimethyl siloxane (C4/L16-46).  The terpolymer consists of dimethylsiloxane, diphenyl siloxane, and 3,3,3-trifluroopropylmethyl siloxane (C5/L20-61).  Since the amount of silanized fumed silica component is up to about 30 wt% and includes 0 wt%, the claimed limitations are met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huo (US 6,361,561 B1).
	Regarding claims 2-3, Huo discloses polysiloxanes suitable for the preparation of intraocular lenses.  The polysiloxanes are end blocked with vinyldimethyl siloxane (C4/L16-46).  The vinyl-terminated  is a copolymer of diphenyl siloxane and trifluoroalkyl(alkyl)siloxane, wherein the alkyl or fluoroalkyl is a C1-C6 alkyl or fluoroalkyl (C5/L20-61).  The viscosity is less than about 60,000 cST, more preferably less than about 8000 cSt (C4/L16-44).  As shown in Example 1, the molecular weight is 25,000; 26,00 in Example 2; Mn is 18,600, Mw 36,000 in Example.  According to the original specification, the copolymer has a molecular weight of about 25,00 to about 35,00o or greater than 35,000 daltons [0027-0028].  It would be expected the monomeric units would overlap the value of n, m, and t of the instant claims, absent objective evidence to the contrary.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  Since the amount of silanized fumed silica component is up to about 30 wt% and includes 0 wt%, the claimed limitations are met. 
	Regarding claim 5, Huo discloses the fluoroalkyl is trifluoropropyl (C4/L47-C5/L62).
	Regarding claim 6, Huo discloses at least 4 mol% of trifluoropropylmethylsiloxane and 1 to 50 mol% of diphenylsiloxane (C5/L20-61).  The maximum amount of trifluoropropylmethylsilxane is 99 mol%.  Therefore, the trifluoropropyl content would overlap the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  Since the amount of silanized fumed silica component is up to about 30 wt% and includes 0 wt%, the claimed limitations are met. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huo (US 6,361,561 B1) as applied to claim 2 above in view of Tran (US 5,902,523).
Regarding claim 4, Huo discloses the composition as shown above in claim 2.
	However, Huo does not disclose the composition comprises about 20 to about 27% .  Tran teaches a fume silica reinforcer, such as trimethylsilyl treated silica reinforcer (C8/L29-32).  The amount of the fume silica reinforcer is preferably from about 15 to about 45 parts by weight to 100 parts of the copolymer (C8/L33-43).  The copolymer includes polysiloxane elastomers having an olefinic end blocking group, aryl units, and substituted alkyl groups (C7/L50-C8/L9).  Huo and Tran are analogous art concerned with the same field of endeavor, namely intraocular lenses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the fume silica reinforcer treated with trimethylsilyl as per the teachings of Tran, and the motivation to do so would have been as Tran suggests improving reinforcement (C4/L34-53, C8/L33-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huo (US 6,361,561 B1) as applied to claim 21 above.
	Regarding claim 25, Huo discloses the composition as shown above in claim 21.  Huo discloses at least 4 mol% of trifluoropropylmethylsiloxane and 1 to 50 mol% of diphenylsiloxane (C5/L20-61).  The maximum amount of trifluoropropylmethylsilxane is 99 mol%.  Therefore, the trifluoropropyl content would overlap the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  Since the amount of silanized fumed silica component is up to about 30 wt% and includes 0 wt%, the claimed limitations are met. 

Response to Arguments
Applicant’s arguments with respect to claims 2-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767